265 F.2d 929
Eddie GILBERT, Catherine Gilbert and Jesse James, Appellants,v.UNITED STATES of America, Appellee.
No. 13750.
United States Court of Appeals Sixth Circuit.
April 21, 1959.

Appeal from the United States District Court for the Eastern District of Michigan, Detroit; Arthur F. Lederle, Chief Judge.
Marshall C. Hill, Lawrence W. Massey, Detroit, Mich., for appellants.
Fred W. Kaess, U. S. Atty., Donald F. Welday, Jr., Asst. U. S. Atty., Detroit, Mich., for appellee.
Before MARTIN, Chief Judge, McALLISTER, Circuit Judge, and BOYD, District Judge.
PER CURIAM.


1
This cause has been heard and considered upon the oral arguments and briefs of attorneys for the parties and upon the record in the case;


2
And it appearing that there is no merit to be found in the points raised by the appellants herein the conviction and judgment of the District Court is affirmed.